190 S.W.3d 569 (2006)
John J. CONREY, Appellant,
v.
U.S. DEPARTMENT OF HOMELAND SECURITY, U.S. Transportation Security Administration and Division of Employment Security, Respondents.
No. ED 86935.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
John Conrey, St. Charles, pro se.
Marilyn Green, Cynthia Quetsch, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J. and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, John J. Conrey ("Claimant"), appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") in favor of Respondents, U.S. Department of Homeland Security, U.S. Transportation Security Administration (collectively "Employer") and Division of Employment Security. The Commission determined that Claimant is disqualified for unemployment benefits because he was discharged by Employer for misconduct connected with work. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law appears. As an extended opinion would serve no jurisprudential *570 purpose, we affirm the Commission's decision pursuant to Rule 84.16(b).